Exsh, C. J.
In view of the allegations of the petition (which were not denied) and the prayers thereof, the judge did not err in refusing to grant an interlocutory injunction, on condition that the defendant give bond in a designated sum — which appears sufficient for plaintiff’s protection — to pay plaintiff any amount he may finally recover in the case; and this is true regardless of whether there was error in excluding certain evidence offered by the plaintiff.

Judgment affirmed.


All the Justices concur.